DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 05/16/2022 has been entered.  Claims 9 and 10 were added.  Claims 1 – 10 are pending in the application.   
The Applicant’s amendment has overcome each and every claim objection and 35 U.S.C. 112(b) rejection on record and they have been withdrawn. The 35 U.S.C. 112(f) claim interpretation on record has been overcome by the amendment and it has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn.
Applicant’s arguments with respect to Claim 4 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Please see the rejection of Claim 4 for further detail. 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chyi et al. (U.S. Patent No. 5,438,324) in view of Gatley et al. (U.S. Pre-Grant Publication No. 2010/0076606).
Regarding Claim 4, Chyi shows (Figures 1 and 2):
A method (method for removal of undesirable gases, Col. 1, line 2) of monitoring a vapor mitigation system (system illustrated in Figure 1), comprising:
monitioring (via 14) a contaminant concentration (radon, Col. 2, lines 43-46), detected by (“monitoring device 14 for monitoring a condition and generating an output signal detectable by the control circuit 18 when the monitored condition meets a predetermined level”, Col. 4, lines 40-44) the vapor mitigation system (system illustrated in Figure 1), in a region (basement, Col. 7, lines 30-34 and 55-62) beneath (a basement is region located below a residential dwelling) a building (residential dwelling, Col. 7, line 46);
transmitting (as illustrated in Figure 2) one or more system parameters (blower current set point is established by 86) to the vapor mitigation system (system illustrated in Figure 1), wherein the one or more system parameters (blower current set point is established by 86) comprises one or more of blower current set point.
However, Chyi lacks showing the steps of receiving an alarm notification parameter from the vapor mitigation system and generating an alarm notification indicating that the one or more system parameters have passes a predetermined level.
In the same field of endeavor of vapor mitigation systems (see Paragraph 0004, “control of CO2”), Gatley teaches (Figure 1):
It is known for a vapor mitigation system (system illustrated in Figure 1) to provide the steps of:
receiving (via 16) an alarm notification parameter (“the output voltage of vacuum regulator circuit 12 will saturate in the negative direction”, Paragraph 0097) from the vapor mitigation system (system illustrated in Figure 1) and 
generating (“the output of operational amplifier U1C also drive light-emitting diode D3 to provide a visual indication of this operating condition”, Paragraph 0098) an alarm notification (illuminated LED light) indicating that the one or more system parameters (the current provided to the blower) have passes a predetermined level (as voltage and current are directly related, a voltage reading which drops below 0 indicates the current provided to the blower has decreased)
Further, “The LED is intended to provide a field trouble shooting and by providing a visual warning that the blower outlet is physically blocked, perhaps by a bird’s nest in the blower’s vent pipe”, Paragraph 0098.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method shown by Chyi to include the steps of receiving an alarm notification parameter from the vapor mitigation system and generating an alarm notification indicating that the one or more system parameters have passes a predetermined level, as taught by Gatley, to provide a field trouble shooting and a visual warning that the blower outlet is physically blocked, perhaps by a bird’s nest in the blower’s vent pipe.

Regarding Claim 10, Gatley teaches (Figure 1):
The alarm notification parameter (“the output voltage of vacuum regulator circuit 12 will saturate in the negative direction”, Paragraph 0097) is generated (“the output of operational amplifier U1C also drive light-emitting diode D3 to provide a visual indication of this operating condition”, Paragraph 0098) when one or more system performance measures (voltage provided to the blower) are less than a predetermined level (as negative voltage reading indicates the voltage has dropped below the predetermined level of 0).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chyi et al. (U.S. Patent No. 5,438,324) and Gatley et al. (U.S. Pre-Grant Publication No. 2010/0076606), as recited in Claim 4 above, further in view of Botich et al. (U.S. Pre-Grant Publication No. 2009/0281677).
Regarding Claim 5, the combination of Chyi and Gatley teaches the claimed combination except the alarm includes an email notification.
In the same field of endeavor of system control, Botich teaches (Figure 17A):
It is known in the art for an alarm to include an email notification (if the alert definition is satisfied, an alert is generated and sent to the user via email, Paragraph 0148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm taught by the combination of Chyi and Gatley which includes an LED indicator, to further include sending an email notification, as taught by Botich, to alert the homeowner of that the vapor mitigation system is not properly functioning when the homeowner is not at home.  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chyi et al. (U.S. Patent No. 5,438,324) and Gatley et al. (U.S. Pre-Grant Publication No. 2010/0076606), as recited in Claim 4 above, further in view of Soeholm et al. (U.S. Patent No. 7,275,533).
Regarding Claim 6, the combination of Chyi and Gatley teaches the claimed invention except displaying the one or more system parameters on a user interface.
In the same field of endeavor of control systems, Soeholm shows (Figures 2, 3A, 4, and 6):
Displaying (“the program buttons 304 may include buttons for scrolling through options displayed on the display screen 302, buttons for proceeding through and selecting program functions, and buttons for setting and entering values”, Col. 10, lines 28-40) one or more system parameters (“speed of the exhaust fan”, Abstract; see Steps 612 and 614 in Figure 6) on a user interface (302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vapor mitigation system taught by the combination of Chyi and Gatley to include a user interface which displays the one or more system parameters, to allow the user control of the system. 

Regarding Claim 8, the combination of Chyi and Gatley teaches the claimed invention except receiving the one or more system parameters from a client device and transmitting the one or more system parameters to the vapor mitigation system.
In the same field of endeavor of control systems, Soeholm shows (Figures 2, 3A, 4, and 6):
Receiving ( “the external communication links 214 may also include inputs for receiving software updates for reprogramming the processor 200”, Col. 8, lines 25-33) one or more system parameters (software updates for the system) from a client device (external computer”, Col. 8, lines 25-33); and
transmitting (via 208) the one or more system parameters (software updates for the system) to the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vapor mitigation system taught by the combination of Chyi and Gatley to be capable of receiving the one or more system parameters from a client device and transmitting the one or more system parameters to the vapor mitigation system, as taught by Soeholm, to allow remote users to have control over the system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chyi et al. (U.S. Patent No. 5,438,324) and Gatley et al. (U.S. Pre-Grant Publication No. 2010/0076606), as recited in Claim 4 above, further in view of Costea et al. (U.S. Patent No. 7,414,525).
Regarding Claim 7, the combination of Chyi and Gatley teaches the claimed combination except generating a performance metrics report.
In the same field of endeavor mechanical system control, Costea teaches (Figures 3, 4, and 5):
It is known in the art to generate a performance metrics report (“the gateway unit 112 can be configured transmit a report to the servicing agent at the next scheduled time period indicating that the remediation system is operating properly”, Col. 8, lines 40-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method shown by Chyi to include generating a performance metrics report, as taught by Costea, to easily provide tracked and stored information to the user of the system.  

Allowable Subject Matter
Claims 1, 2, 3, and 9 are allowed.
 Regarding Claim 1, the prior art, either alone or in combination, does not teach or suggest receives one or more adjustable vacuum set points from the at least one vapor mitigation system.
Claims 2, 3, and 9 are allowed for their dependency on Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.T./
Art Unit 3762
09/9/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762